Amendment to Employment Agreement of Marc Zandman Amendment to Employment Agreement (this “Amendment”), made as of August 8, 2010 by and between Vishay Israel Ltd., a corporation organized under the laws of the State of Israel (“Vishay Israel”) and a wholly-owned subsidiary of Vishay Intertechnology, Inc., a Delaware corporation (“Vishay”), and MARC ZANDMAN (“Executive”) (collectively the “Parties”). WHEREAS, Executive has been employed by Vishay Israel pursuant to an Employment Agreement, made as of January 1, 2004, between the Parties (the “Employment Agreement”); WHEREAS, Section 8.5 of the Employment Agreement provides that Vishay Israel and Executive may amend the Employment Agreement by mutual agreement in writing; and WHEREAS, the Company and Executive desire to amend the Employment Agreement as set forth. NOW THEREFORE, in consideration of the premises and the mutual benefits to be derived herefrom and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. Section 4.1 of the Employment Agreement is hereby amended to substitute “NIS 1,866,750” for “$219,000” in the first sentence of the section. 2. Section 4.2 of the Employment Agreement is hereby amended to read as follows: “4.2 Bonus. Executive shall be eligible for an annual performance bonus, payable in cash on or before March 15 of the following year, subject to a range from 0% to 200% of Executive’s Base Salary at the commencement of the year and with a target of 50% of such Base Salary. The amount of such bonus shall be determined by the Board of Directors upon recommendation of the Compensation Committee of the Board of Directors, in consultation with the Chief Executive Officer of Vishay, and shall be based upon the achievement of such individual or company performance goals as recommended by the Chief Executive Officer and approved by the Compensation Committee.” 3. The Employment Agreement is hereby amended to add the following new Sections 4.5 and 4.6 after Section 4.4 of the Employment Agreement: “4.5
